Case 2:20-cv-00018-SJF-SIL Document 1-2 Filed 01/02/20 Page 1 of 3 PageID #: 15
Case 2:20-cv-00018-SJF-SIL Document 1-2 Filed 01/02/20 Page 2 of 3 PageID #: 16

                                                         U.S. Department of Justice



                                                        United States Attorney's Office
                                                        Eastern District ofNew York

                                                        271 Cadman Plaza East
                                                        Brooklyn, New York 11201

                        NOTICE OF RIGHT TO SUE WITHIN 90 DAYS


                                                       October 7,2019


CERTIFIED MAIL
RETURN RECEIPT REQUESTED

Anne Pagan-Di Orio
42 Roosevelt Avenue
Islip, NY 11751

                       Re:     Pagan-Di Orio v. Suffolk County Police Department
                               EEOC Charge No.: 520-2015-0200

Dear Ms. Pagan-Di Orio:

        This is to inform you that the Equal Employment Opportunity Commission (EEOC) has
referred your charge of discrimination against the Suffolk County Police Department to the
United States Attorney’s Office for the Eastern District of New York after conciliation efforts by
the EEOC failed. After careful consideration, this Office has determined that it will not file suit
on the above-referenced charge of discrimination. This should not be taken to mean that the
United States Attorney’s Office has made a judgment as to whether or not your charge is
meritorious.

         You are therefore hereby notified that you have the right to institute a civil action under
Title I of the Americans with Disabilities Act of 1990. 42 U.S.C. $ 12111. et seq - against the
above-named respondent. If you choose to commence a civil action, such suit must be filed in
the appropriate court within 90 days of your receipt of this Notice.

        If you wish to pursue this matter, you should consult an attorney at your earliest
convenience. If you are unable to locate an attorney, you may wish to contact the EEOC or
apply to the appropriate court, since that court may appoint an attorney in some circumstances
under Section 706(f)(1) of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(l), referenced in
Section 107(a) of the ADA, 42 U.S.C. § 2117(a).
Case 2:20-cv-00018-SJF-SIL Document 1-2 Filed 01/02/20 Page 3 of 3 PageID #: 17




        We are returning the files in this matter to EEOC’s District Office. If you or your
attorney have any questions concerning this matter or wish to inspect the investigative file,
please address your inquiry to the undersigned or to:

       Kevin J. Berry
       District Director
       Equal Employment Opportunity Commission
       New York District Office
       33 Whitehall Street, 5th Floor
       New York, New York 10004

       We are forwarding a copy of this Notice of Right to Sue to the Respondent in this case.

                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney


                                              By:       Ur/!       /        _______
                                                     MICHAEL E G^LkfBERGER
                                                     Chief of Civil Rights, Civil Division
                                                     (718) 254-6052


cc:    Megan O’Donnell
       Assistant County Attorney
       Suffolk County Department of Law
       H. Lee Dennison Bldg.
       100 Veterans Memorial Highway
       Hauppauge, NY 11788-0099


       Steven J. Moser, Esq.
       3 School Street
       Glen Cove, NY 11542




                                                2
